 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
          ESTATE OF VERL A. BRANTNER,
 8                              Plaintiff,
 9             v.                                        C17-582 TSZ

10        OCWEN LOAN SERVICING LLC, et                   MINUTE ORDER
          al.,
11
                                Defendants.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
            (1)    Plaintiff’s Motion for Imposition of Punitive Damages Against Defendant
     Ocwen Loan Servicing LLC, docket no. 91, is GRANTED. Treble damages—in the
15
     amount of $25,000—are appropriate in light of Defendant Ocwen Loan Servicing LLC’s
     repeated unfair and deceptive practices towards Plaintiff. RCW 19.86.090; Keyes v.
16
     Bollinger, 31 Wn.App. 286, 297 n.2 (1982) (purpose of treble damages under
     Washington Consumer Protection Act is to “punish the defendant and deter further
17
     violations”). Those practices, including repeated failures to respond to Plaintiff’s
     inquiries about the status of insurance proceeds and efforts to foreclose on Plaintiff’s
18
     property instead of applying insurance proceeds to a continually accruing loan balance,
     also have and had the capacity to injure other members of the public. The Court will
19
     enter an amended judgment increasing Plaintiff’s award by $25,000.
20

21

22

23

     MINUTE ORDER - 1
 1          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 2
            Dated this 17th day of January, 2019.
 3

 4                                                   William M. McCool
                                                     Clerk
 5
                                                     s/Karen Dews
 6                                                   Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
